Citation Nr: 0301900	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  95-24 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for dizziness, loss of 
balance, forgetfulness, nervousness, irritability, shortness 
of breath, and pains all over the body secondary to exposure 
to herbicides.

[The issues of service connection for left hand numbness and 
abdominal pain and an increased evaluation for eczema of the 
hands, arms, face, back, trunk, legs, and feet will be the 
subject of a later decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, denied 
service connection for dizziness, loss of balance, 
forgetfulness, nervousness, irritability, shortness of 
breath, and pains all over the body secondary to exposure to 
herbicides.

The veteran relocated to Arizona and jurisdiction of his 
claim was assumed by the RO in Phoenix, Arizona.

The Board is undertaking additional development on the issues 
of service connection for left hand numbness and abdominal 
pain and an increased evaluation for eczema of the hands, 
arms, face, back, trunk, legs, and feet.  When it is 
completed, the Board will provide notice of the development 
as required by law and allow the veteran to respond with 
additional evidence and/or argument.  The Board will then 
prepare a separate decision addressing these issues.


FINDING OF FACT

Competent evidence of a current disability manifested by 
dizziness, loss of balance, forgetfulness, nervousness, 
irritability, shortness of breath, and pains all over the 
body is not of record.  


CONCLUSION OF LAW

Dizziness, loss of balance, forgetfulness, nervousness, 
irritability, shortness of breath, and pains all over the 
body were not incurred in or aggravated by service and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1001 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the January 2002 rating 
decision, the June 2002 supplemental statement of the case, 
and the September 2001 letter, wherein the RO informed the 
veteran of the provisions of the VCAA.  In the January 2002 
rating decision, the veteran was specifically told that he 
had not brought forth evidence of a current disability 
manifested by dizziness, loss of balance, forgetfulness, 
nervousness, irritability, shortness of breath, and pains all 
over the body or of a nexus between a current disability and 
service, to include Agent Orange exposure.  In the September 
2001 letter, the RO explained in detail what evidence was 
needed to establish a claim for service connection and 
provided detailed information regarding a claim where Agent 
Orange exposure is alleged.  In the June 2002 supplemental 
statement of the case, the RO provided the pertinent 
regulations that pertained to his claim.  Based on the above, 
the Board finds that VA has no outstanding duty to inform him 
that any additional information or evidence is needed. 

VA must inform the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  In the September 2001 
letter, the RO informed the veteran that it had had obtained 
outpatient treatment reports from the VA Medical Center in 
Phoenix, Arizona, the military medical facility record from 
Luke Air Force Base, and the VA examination report.  The RO 
asked the veteran to inform it if there was any additional 
evidence that was necessary to substantiate his claim and 
asked that the veteran complete the enclosed VA Forms 21-
4142, Authorization and Consent to Release Information to VA, 
for each doctor or hospital where he had been treated and 
that it would obtain those records on his behalf.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, the RO obtained the veteran's 
service medical records from the National Personnel Records 
Center.  The RO also obtained the veteran's VA medical 
records from the San Diego, California, and Phoenix, Arizona, 
VA Medical Centers and the military medical facility records 
from Luke Air Force Base.  The veteran has not alleged that 
there are any other records that have not been obtained.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO.

II.  Decision

The service medical records show that in November 1956, the 
veteran requested a psychiatric consultation.  He stated he 
had been irritable and forgetful with his wife.  He reported 
what his monthly income was and then listed all the bills 
that he had to pay every month.  The examiner stated that he 
felt that this was an acute anxiety state due to unconscious 
worry of future security.  He noted that the veteran's 
irritability was projected as a result of his concerns as 
opposed to self-directed.

In January 1957, the veteran reported feeling weak and tired 
and having arthralgia.  The impression was psycho[illegible] 
and to rule out heart disease.  The veteran was seen the next 
day.  A chest x-ray was reported as negative.  The veteran 
was seen one week later and was noted to be doing better.  

In May 1962, the veteran complained of pain in his ankles, 
wrists, and knees.  He denied that any of these joints had 
been swollen.  The examiner entered an impression of 
arthralgia, cause unknown.

In December 1971, the veteran reported feeling dizzy since 
inhaling some fumes on flight.  He described it as a light-
headed feeling.  The examiner entered an assessment of 
dizziness with unknown etiology.  In July 1972, the veteran 
reported having dizzy spells.  He was diagnosed with 
bilateral otitis media.

In reports of medical examination conducted in January 1953, 
February 1957, November 1966, January 1968, February 1968, 
January 1971, and June 1972, clinical evaluations of the 
neurologic system, the cardiovascular system, and the 
musculoskeletal system were all normal.  In reports of 
medical history completed by the veteran at those times, he 
denied any symptoms of dizziness; loss of memory; shortness 
of breath; bone, joint, or other deformity; and nervous 
trouble of any sort.

The post service medical records, both from VA and the 
military medical facility, do not show complaints of 
dizziness, loss of balance, forgetfulness, nervousness, 
irritability, shortness of breath, and pains all over the 
body.  The veteran has complained of pain in parts of his 
body, however, those parts are related to his other claims 
for service connection (e.g., abdominal pain and left hand 
numbness).

The veteran has not submitted specific argument as to why he 
believes he has developed these symptoms as a result of Agent 
Orange exposure.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232-
243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the grant of service connection for dizziness, loss 
of balance, forgetfulness, nervousness, irritability, 
shortness of breath, and pains all over the body as a result 
of exposure to Agent Orange.  The reasons follow.

Initially, the Board notes that the veteran served in 
Vietnam, and thus he is presumed to have been exposed to 
Agent Orange.  However, the veteran has not brought forth 
competent evidence of a current disability or disabilities 
manifested by dizziness, loss of balance, forgetfulness, 
nervousness, irritability, shortness of breath, and pains all 
over the body.  Thus, even conceding that the veteran was 
exposed to Agent Orange, service connection is still not 
warranted.

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a) (service 
connection means facts showing "a particular injury or 
disease resulting in disability [that] was incurred 
coincident with service. . . ."); see also Sanchez-Benitez, 
259 F.3d 1356 (absent a disease or injury incurred during 
service, a veteran cannot satisfy the basic VA compensation 
statutes).  Here, as stated above, the veteran has not 
brought forth competent evidence of a disability manifested 
by dizziness, loss of balance, forgetfulness, nervousness, 
irritability, shortness of breath, and pains all over the 
body.  Therefore, without competent evidence of a current 
"disability" related to the veteran's symptoms of 
dizziness, loss of balance, forgetfulness, nervousness, 
irritability, shortness of breath, and pains all over the 
body, service connection cannot be granted for such 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

Although the veteran has claimed that he has a disability 
that is manifested by these symptoms and is the result of 
Agent Orange exposure, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a disability manifested by dizziness, 
loss of balance, forgetfulness, nervousness, irritability, 
shortness of breath, and pains all over the body, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. 49.


ORDER

Service connection for dizziness, loss of balance, 
forgetfulness, nervousness, irritability, shortness of 
breath, and pains all over the body secondary to exposure to 
herbicides is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

